DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed the prior art are such that the claimed invention 2s a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloy, Jr. (U.S. 5034233) [hereinafter McCloy].
         McCloy discloses in Fig. 2 a device for temperature monitoring of a frozen biological (or food) sample in a container/ box, comprising: a) a sample container comprising a sample reservoir/ volume, the sample reservoir being a receiving space/ volume for receiving a biological sample (col. 2, line 18); and 
b) at least one chamber 4, the comprising an inner space which is not fluidically connected to the receiving space and is only partially filled (when the substance is frozen) with an indicator substance/ frozen plug, such that the indicator substance cannot come in direct contact with a biological sample located in the receiving space, and wherein the melting temperature of which the indicator substance lies in a range lower than 0 degree C.
McCloy states that utilizing the additives, the freezing point could be changed (col. 1, lines 44-45). This would suggest changing the freezing point when used with different samples, i.e., cryopreserved samples/ materials.
An external flange 6 could facilitate affixing the indicator to a sample container/ box, etc.
For claim 1: Official Notice is taken with respect to the particular temperature range
(- 20C to -140C), the particular temperature range, absent any criticality, is only considered to be the “optimum” range of temperatures used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of the sample material, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to modify the device/ the material of the frozen plug (melting point) so as to have the temperature range that would be suitable for preservation of the particular biological sample, as very well known in the art.
Official Notice is taken with respect to claim 2: having a plurality of chambers, absent any criticality, is only considered to be an obvious modification of the device disclosed by Prior Art. It would have been obvious to one  having ordinary skill in the art at the time the invention was made to duplicate the number of  chambers, so as to use them with a plurality of sample containers, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th. Cir. 1977).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to modify the device, so as to have a plurality of chambers, in order to detect if the material is at the required temperature for a plurality of containers, as very well known in the art.
For claim 3: the wall of the chamber 4 is transparent/ clear material (col. 1, line 63). 
For claim 4: a pointer  3 indicating a position of the indicator substance  4.
For claim 5: The frozen plug could have a color (Abstract), thus, allowing the detectability of the physical property (thawing/ temperature) of the sample.
Official Notice is taken with respect to claim 16: having a sample container in the form/ shape of a tube (elongated from), absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to modify the shape of the container, so as to have it shaped as a tube, because the material could be contained in the containers of any shape.
Official Notice is taken with respect to claims 21-23: having the indicator substance of the particular materials, as stated in claims 21-23, the use of the particular material, i.e., ductile polymer, as stated in claim 27, for the probe, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the materials of the indicator of the Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to modify the material of the plug, so as to be able to adapt the device to detect the condition/ temperature of a desired stored material, including a cryopreserved material.

Allowable Subject Matter
Claims 6-15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 18-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 16, 21-23 have been considered but are moot because the new ground of rejection necessitated by the amendment.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855